Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but could nonetheless be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
In particular, the Examiner presents a list of limitations that seem to be very relevant to the invention that could be interpreted under 112(f); such claim limitations are: 
On Claim 21; “a lockout system configured to prevent said first jaw from moving toward said second jaw and prevent said firing member from moving toward said distal end when a presence of said staple cartridge is not detected, wherein said lockout system is further configured to prevent said first jaw from moving toward said second jaw and prevent said firing member from moving toward said distal end when said sled is not in said unfired position” discloses a “lockout system” which is configured to perform a few functions but no sufficient structure to perform the functions is disclosed.
On Claim 28; “a lockout system configured to deactivate said closure drive system and said firing drive system when a presence said staple cartridge is unable to be detected, wherein said lockout system is further configured to deactivate said closure drive system and said firing drive system when said sled is not in said unfired position” again discloses a “lockout system” which is configured to perform a few functions but no sufficient structure to perform the functions is disclosed.
On Claim 37: “a lockout system configured to deactivate said closure drive system and said firing drive system when said staple cartridge is absent, and wherein said lockout system is further configured to deactivate said closure drive system and said firing drive system when said sled is not in said unfired position” also discloses a “lockout system” which is configured to perform a few functions but no sufficient structure to perform the functions is disclosed.

Because these claim limitations could be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they could be interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 to 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21, 28 and 37; the claims include limitations that have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is still unclear if the Applicant wants to have the claims interpreted in such way. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 28: The claim includes the limitation “unable to detect”. “unable” is a relative term which renders the claim indefinite. The term “unable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide boundaries for who or what is unable to detect the presence of the cartridge, it is unclear if the term includes everyone or everything in the operating room, a particular sensor, everyone in the world. For prosecution the limitation will be read as “the presence of said staple cartridge is not detected”.

Claim Objections
Claims 23, 30 and 39 are objected to because of the following informalities:  All three claims include the limitation “the first jaw comprises an anvil” that the Examiner considers it’s a typo since the specification, paragraph 0325 indicates that actually the first jaw comprises a cartridge and the second jaw comprises an anvil.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 to 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schellin (US 2014/0166726).
Regarding Claims 21, 28 and 35 to 37:
Schellin discloses a surgical stapling instrument (Figure 1, surgical stapler 8010), comprising: 
an end effector, comprising: a first jaw; and a second jaw, wherein said first jaw is movable relative to said second jaw about a pivot (Figure 1, end effector 8012 with jaws 8014 and 8016); 
a staple cartridge, comprising: a cartridge body; a longitudinal slot extending from a proximal end of said staple cartridge toward a distal end of said staple cartridge; staple cavities defined in said cartridge body; staples removably stored in said staple cavities (paragraph 196, 197, Figures 6 and 7, cartridge 20200 with slot 20215, body 20210, staple cavities 20212 for staples 20230); and 
a sled movable through said staple cartridge between an unfired position and a fired position (Figure 52, sled 330), wherein said sled comprises: 
a central portion configured to be received by said longitudinal slot, wherein said central portion comprises a distal nose; a first wedge-shaped cam on a first side of said central portion comprising a first cam distal end; and a second wedge-shaped cam on a second side of said central portion comprising a second cam distal end, wherein said distal nose of said central portion extends distal to said first cam distal end and said second cam distal end, and wherein said distal nose is configured to provide support to said cartridge body distal of said first wedge-shaped cam and said second wedge-shaped cam (Figure 52, Central portion 336 with a distal end that can be considered a nose and first and second cams 332 on each side); 
a firing member configured to move from said proximal end toward said distal end during a staple firing stroke, wherein said firing member is configured to advance said sled from said unfired position toward said fired position during said staple firing stroke (Figure 3, Firing assembly 9090, Figure 4 shows it in action); the firing member is actuated by a firing system (Paragraph 191, Figure 1, Firing trigger 8034 actuates the Firing system) and a closure drive system to move the first jaw towards the second jaw (Paragraph 191, Figure 1, Closure trigger 8026 actuates the closure drive system).
a lockout system configured to prevent said first jaw from moving toward said second jaw and prevent said firing member from moving toward said distal end when a presence of said staple cartridge is not detected, wherein said lockout system is further configured to prevent said first jaw from moving toward said second jaw and prevent said firing member from moving toward said distal end when said sled is not in said unfired position (Paragraph 0301 discloses that the end effector can include one or more lockout systems which can prevent the firing member from being advanced distally when a fastener cartridge is not present within the end effector and/or when the fastener cartridge positioned within the end effector has been at least partially expended, if the firing member does not move distally the pins 910 and 9114 can’t complete the closing of the jaws; the lockout systems disclosed in U.S. Pat. No. 6,988,649, entitled SURGICAL STAPLING INSTRUMENT HAVING A SPENT CARTRIDGE LOCKOUT, and issued on Jan. 24, 2006, and in U.S. Pat. No. 6,988,649, entitled SURGICAL STAPLING INSTRUMENT HAVING A SPENT CARTRIDGE LOCKOUT, are incorporated by reference).

Regarding Claims 22, 29 and 38:
Schellin discloses that the closure drive system and the firing drive system are independent (Figure 1, the systems are independent by being operated by different triggers).

Regarding Claims 23, 30 and 39:
Schellin discloses that the second jaw comprises an anvil (Figure 1, paragraph 191, jaw 8014 is an anvil).

Regarding Claims 24, 25, 31, 32 and 40:
Schellin discloses that first jaw comprises a channel, and wherein said staple cartridge is configured to be replaceably seated in said channel (Paragraph 191, 8016 is an elongated channel to replaceably seat a stapler cartridge).

Regarding Claims 26 and 33:
Schellin discloses that the firing member comprises a tissue cutting surface (Figure 3, sharp cutting edge 9116).

Regarding Claims 27 and 34:
Schellin discloses that the firing member comprises: a first camming member configured to engage said first jaw; and a second camming member configured to engage said second jaw (Figure 3, paragraph 192, top pins 9110 engage the anvil and bottom pin 9114 engages the cartridge).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Rector (US 2015/0374373) could have been used for a proper rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                    

/ROBERT F LONG/Primary Examiner, Art Unit 3731